Citation Nr: 0727232	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  06-24 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1972. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In October 2006, the appellant 
testified at a hearing before the undersigned Veterans Law 
Judge at the RO (Travel Board hearing); a copy of the hearing 
transcript is associated with the claims file.  

The Board notes that, at the Travel Board hearing, the 
veteran testified to tinnitus related to his military 
service.  Further, the claims file contains diagnostic 
entries for the veteran's tinnitus.  The Board construes 
these records as an inferred claim for entitlement of service 
connection for tinnitus.  This claim is referred to the RO 
for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

The duty to assist includes providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).

In the present appeal, the veteran contends that his 
bilateral hearing loss was due to acoustic trauma in active 
service.  At the Travel Board hearing, the veteran testified 
that he was exposed to loud airplane engine noises as an air 
freight specialist without wearing any hearing protection.  

Service medical records contain audiological examinations in 
July 1964, February 1968, and May 1972.  Along with a VA 
audiological examination in August 2005, these audiological 
data, in sum, show a decrease in the veteran's hearing 
abilities.  The Board notes that service connection may be 
established if the record shows acoustic trauma due to noise 
exposure in service; audiometric test results show an upward 
trend in auditory thresholds; post-service audiometric 
testing establishes current hearing loss constituting a 
disability under 38 C.F.R. § 3.385; and competent evidence 
relates current hearing loss disability to active service.  
Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993). 

The veteran's latest audiological examination in August 2005 
indicates a current diagnosis for his right ear that 
qualifies him for disability under 38 C.F.R. § 3.385, since 
his puretone threshold is 40 decibels or higher at 4000 Hertz 
for the right ear.  However, as the veteran's representative 
has argued, the VA examiner recommended further ear, nose, 
and throat (ENT) examinations.  Further, the VA examiner 
stated that service and post-service medical records were not 
available for review.  On remand, the veteran should be 
afforded a VA audiological examination, by an appropriate 
specialist, to provide an opinion as to whether his bilateral 
hearing loss may be related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the veteran 
for VA audiological and ear, nose, and 
throat (ENT) examinations, with an 
appropriate examiner(s), in order to 
determine the nature and etiology of 
the veteran's bilateral hearing loss.  
The examiner should take a complete 
history from the veteran and review the 
entire claims file and must indicate in 
the examination report that such was 
performed.  The examiner(s) should 
perform any tests or studies deemed 
necessary for an accurate assessment, 
including pure tone threshold and 
Maryland CNC audiological tests, and 
all clinical findings reported in 
detail.  The ENT examination report 
should include a detailed account of 
all pathology found to be present.  

After obtaining a history from the 
veteran, the audiological examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that the veteran's 
hearing loss (1) began in, was incurred 
during or was aggravated by active 
military service, to include due to noise 
exposure or acoustical trauma; (2) was 
manifested within one year of discharge 
from active military service; (3) is due 
to intervening post-service noise 
exposure.  

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

2.  Then, the AOJ should readjudicate the 
appellant's claim for entitlement to 
service connection for bilateral hearing 
loss.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



